Case 6:19-cv-06063-BAB Document 21              Filed 10/14/20 Page 1 of 4 PageID #: 848




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

CONNIE S. STELL                                                                    PLAINTIFF

vs.                                 Civil No. 6:19-cv-06063

COMMISIONER, SOCIAL
SECURITY ADMINISTRATION                                                          DEFENDANT

                                           ORDER

       Pending now before the Court is Plaintiff’s Motion for Attorney’s Fees Pursuant to the

Equal Access to Justice Act (“EAJA”). ECF No. 16. Defendant has responded to this Motion.

ECF No. 20. The Parties have consented to the jurisdiction of a magistrate judge to conduct any

and all proceedings in this case, including conducting the trial, ordering the entry of a final

judgment, and conducting all post-judgment proceedings. ECF No. 5. Pursuant to this authority,

the Court issues this Order.

1.     Background:

       On June 10, 2019, Connie Stell (“Plaintiff”) appealed to the Court from the Secretary of

the Social Security Administration’s (“SSA”) denial of her request for disability benefits. ECF

No. 1. On July 21, 2020, Plaintiff’s case was reversed and remanded pursuant to sentence four of

42 U.S.C. § 405(g). ECF Nos. 14-15.

       On September 24, 2020, Plaintiff filed this Motion. ECF No. 16. With this Motion,

Plaintiff requests an award of $3,758.00 under the EAJA. Id. This includes 14.60 hours from

2019 at an hourly rate of $199.00 and 4.20 hours from 2020 at an hourly rate of $203.00. Id.

Defendant has responded to this Motion. ECF No. 21.
Case 6:19-cv-06063-BAB Document 21                 Filed 10/14/20 Page 2 of 4 PageID #: 849




2.     Applicable Law:

       Pursuant to the EAJA, 28 U.S.C. § 2412(d)(1)(A), a court must award attorney's fees to a

prevailing social security claimant unless the Secretary’s position in denying benefits was

substantially justified. The Secretary has the burden of proving that the denial of benefits was

substantially justified. See Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir.1986) (“The Secretary

bears the burden of proving that its position in the administrative and judicial proceedings below

was substantially justified”). An EAJA application also must be made within thirty days of a final

judgment in an action, See 28 U.S.C. § 2412(d)(1)(B), or within thirty days after the sixty day time

for appeal has expired. See Shalala v. Schaefer, 509 U.S. 292, 298 (1993).

       An award of attorney’s fees under the EAJA is appropriate even though, at the conclusion

of the case, the plaintiff’s attorney may be authorized to charge and to collect a fee pursuant to 42

U.S.C. § 406(b)(1). Recovery of attorney’s fees under both the EAJA and 42 U.S.C. § 406(b)(1)

was specifically allowed when Congress amended the EAJA in 1985. See Gisbrecht v. Barnhart,

535 U.S. 789, 796 (2002) (citing Pub. L. No. 99-80, 99 Stat. 186 (1985)). The United States

Supreme Court stated that Congress harmonized an award of attorney’s fees under the EAJA and

under 42 U.S.C. § 406(b)(1) as follows:

       Fee awards may be made under both prescriptions [EAJA and 42 U.S.C. §
       406(b)(1)], but the claimant’s attorney must “refun[d] to the claimant the amount
       of the smaller fee.”. . .“Thus, an EAJA award offsets an award under Section
       406(b), so that the [amount of total past-due benefits the claimant actually receives]
       will be increased by the . . . EAJA award up to the point the claimant receives 100
       percent of the past-due benefits.”

Id. Furthermore, awarding fees under both acts facilitates the purposes of the EAJA, which is to

shift to the United States the prevailing party’s litigation expenses incurred while contesting
Case 6:19-cv-06063-BAB Document 21                   Filed 10/14/20 Page 3 of 4 PageID #: 850




unreasonable government action. See id.; Cornella v. Schweiker, 728 F.2d 978, 986 (8th Cir.

1984).

         The statutory ceiling for an EAJA fee award is $125.00 per hour. See 28 U.S.C. §

2412(d)(2)(A). A court is only authorized to exceed this statutory rate if “the court determines

that an increase in the cost of living or a special factor, such as the limited availability of qualified

attorneys for the proceedings involved, justifies a higher fee.” Id. A court may determine that

there has been an increase in the cost of living, and may thereby increase the attorney’s rate per

hour, based upon the United States Department of Labor’s Consumer Price Index (“CPI”). See

Johnson v. Sullivan, 919 F.2d 503, 504 (8th Cir. 1990). See also General Order 39 (“Attorney’s

Fees Under the Equal Access to Justice Act”).

3.       Discussion:

         In the present action, Plaintiff’s case was remanded to the SSA. ECF Nos. 14-15.

Defendant does not contest Plaintiff’s claim that she is the prevailing party and does not oppose

her application for fees under the EAJA. ECF No. 20. The Court construes the lack of opposition

to this application as an admission that the government’s decision to deny benefits was not

“substantially justified” and that Plaintiff is the prevailing party.

         Plaintiff requests a total award of $3,758.00. ECF No. 16. This includes 14.60 hours from

2019 at an hourly rate of $199.00 and 4.20 hours from 2020 at an hourly rate of $203.00. Id.

Defendant has raised no objections to Plaintiff’s Motion or her requested fees. These attorney

hourly rates are authorized by the EAJA as long as the CPI-South Index justifies these enhanced

rates. See General Order 39. See also 28 U.S.C. § 2412(d)(2)(A); Johnson, 919 F.2d at 504. In
Case 6:19-cv-06063-BAB Document 21                Filed 10/14/20 Page 4 of 4 PageID #: 851




the present action, the Court finds the CPI-South Index authorizes $199.00 for work performed in

2019 and $203.00 for work performed in 2020. Thus, the Court awards those hourly rates.

       As a final point, Ratliff requires that attorney’s fees be awarded to the “prevailing party”

or the litigant. See Astrue v. Ratliff, 560 U.S. 586 (2010). Thus, these fees must be awarded to

Plaintiff, not to Plaintiff’s attorney. However, if Plaintiff has executed a valid assignment to

Plaintiff’s attorney of all rights in an attorney’s fee award and Plaintiff owes no outstanding debt

to the federal government, the attorney’s fee may be awarded directly to Plaintiff’s attorney.

4.     Conclusion:

       Based upon the foregoing, the Court awards Plaintiff $3,758.00 pursuant to the EAJA, 28

U.S.C. § 2412. This includes 14.60 hours at an attorney hourly rate of $199.00 for work performed

in 2019 and 4.20 hours at an attorney hourly rate of $203.00 for work performed in 2020.

       ENTERED this 14th day of October 2020.
                                                             /s/ Barry A. Bryant
                                                             HON. BARRY A. BRYANT
                                                             U. S. MAGISTRATE JUDGE
